Dick, J.
We have considered ¡the various exceptions filed by the defendants, and concur in the opinion of his Honor.
The 6th exception was the only one insisted upon hy the counsel in this Court. Under the Act of 1868 — ’69, a person injured by the erection of a public mill, is entitled to have his damages assessed by three Commissioners, appointed in the manner prescribed in said Act.
There is no provision in the Act requiring all the Commissioners to concur in the report; and the action of a majority is sufficient, as in other cases, where three or more public officers, or other persons are entrusted with the exercise of joint authority. Rev. Code, chap. 102, sec. 2.
Per Curiam. Judgment affirmed.